DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 for application number 16/240,129 has been entered.

Claims 1-2, 4-11, 13-15, 17 and 19-20 are pending and being considered. 
Claims 1, 9 and 17 are independent. 
Claims 3, 12, 16 and 18 has been cancelled. 
Claims 1, 9 and 17 has been amended. 
Claims 1-2, 4-11, 13-15, 17 and 19-20 are rejected.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 04/25/2022 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below, which were necessitated by the applicant’s amendment. The argument does not apply to the current art(s) being used.

Claim Objections
Claim(s) 1 and 17 are objected to because of the following informalities:  
Claim 1 (Lines 17-20), the claim recites limitation "verifying that the hash value generated from the respective component identifier of the set of component identifiers matches a one of the generated hash values”, which should read as "verifying that the hash value generated from the respective component identifier of a set of component identifiers matches a one of the generated authorized hash values”.
Claim 17 (Lines 15-17), the claim recites limitation "verifying that the hash value generated from the respective component identifier of the one or more component identifiers matches one of the generated hash values in the set of authorized hash values”, which should read as “verifying that the hash value generated from the respective component identifier of the one or more component identifiers matches one of the generated authorized hash values in the set of authorized hash values”.
Claims 2, 4-8 and 19-20 are likewise objected since they depend on and/or carries the deficiencies of the parent claim(s) 1 and 17.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding independent claims 1, 9 and 17, the claims recite “a set of authorized component identifiers”, and “a set of authorized hash values”, which are not defined in the specification and/or drawings (Figs. 1-4).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1, 9 and 17, the claims recite limitation(s) “generating a set of authorized hash values from the set of authorized component identifiers…”, which are not clearly described in the specification and/or drawings (Figs. 1-4). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Under BRI, the specification Para. [0025 and 0037] only describes to “generate a hash based on the component identifier, wherein the component identifier can be transformed into a hash via a cryptographic hash function”, and does not include description for generating a set of authorized hash values from the set of authorized component identifiers. Therefore, the disclosure lacks on written description as “how” a set of authorized hash values from the set of authorized component identifiers being generated. Thus, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) as introducing new matter. 
Dependent claims 2, 4-8, 10-11, 13-15, 19-20 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims 1, 9 and 17.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Debates, Scott (DE 102017100886 A1; PUBLISHED ON 27-Jul-2017), hereinafter (Debates), in view of Bumiller; George B. et al. (US 2007/0124818 A1), hereinafter (Bumiller).

Regarding claim 1, Debates teaches one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors of a computing system remote to a user equipment to perform acts comprising (Debates, PDF Page 6 (Paragraph 8), discloses a device 400 that contains a computer-readable memory 412 which enables data storage, for example, data storage devices that can be accessed by a computer and that can permanently store data and executable instructions, and as disclosed in PDF Page 6 (Paragraph 7), the device also contains one or more processors (e.g., microprocessors, controllers, and the like) and / or a processor and memory system implemented as a one-chip system (SoC) that processes computer-executable instructions): 
 maintaining, in a data store in relation to the user equipment, a set of authorized component identifiers associated with the user equipment, individual authorized component identifiers of the set of authorized component identifiers corresponding to a respective individual hardware component (Debates, PDF Page 3 (5th Paragraph), discloses an RFID tag memory 114 which is adapted to store the construction information 110 and other identification data and/or information associated with the mobile device 100 […]. In this example, the construction information contains a vendor ID or vendor ID (ID) 116 and/or a model ID 118 for each of the hardware components 108 which are installed during the manufacture and assembly of the mobile device. The manufacturer ID 116 that is a hardware component 108 is assigned, identifies the manufacturer of the particular hardware component, and the model ID associated with the hardware component 108 may include any identification information, such as a particular model number, product name, serial number, etc., and as disclosed in PDF Page 3 (2nd Paragraph), while features and concepts of hardware verification using RFID stored design information may be practiced in any number of different devices, systems, environments, and/or configurations);
receiving, from the user equipment, Debates, PDF Page 5 (7th Paragraph), discloses that a radio-frequency identification tag (RFID tag) in the mobile device is queried for construction information for the hardware verification of the hardware components in the mobile device […]. The construction information being the manufacturer identification (ID) 116 and / or the model ID 118 for each of the respective hardware components, and as disclosed in PDF Page 3 (1st Paragraph), functionality of one or more hardware components); 
determining authentication statuses for the individual hardware components of the set of hardware components by (Debates, PDF Page 5 (Last Two Paragraphs), discloses to determine whether the current information 134 for each of the hardware components 108 with the construction information 110 for each of the respective hardware components. In implementations, the bootloader compares 130 the manufacturer identifier (ID) and/or the model ID of the construction information 110 with the manufacturer identifier (ID) and/or model ID of the current information 134 for every hardware component 108 to determine if the hardware components are those installed in the manufacture of the device): 
detecting at least one hardware component of the set of hardware components for which the respective authentication status indicates that the at least one hardware component is not authenticated (Debates, PDF Page 6 (2nd Paragraph), if the construction information and the current information do not match (i.e., "No" at pos. 308 ), at pos. 312 a message is displayed informing a user that at least one of the hardware components does not match the build information (i.e., indicates that an unauthorized hardware component is installed). For example, the bootloader determines 130 that the construction information 110 and the current one information 134 for a particular hardware component, and initiates the display of a message on the integrated display device 106 indicating that at least one unauthorized hardware component 108 in the mobile device 100 is installed); and 
providing instructions to the user equipment to cause the user equipment to deactivate the at least one hardware component (Debates, PDF Page 9 (Paragraph 7), wherein one of the hardware components is a device memory and wherein the bootloader restricts access to the device memory in response to a determination that the current information does not match the construction information), such that the user equipment is caused to operate absent the one or more different functionalities associated with the at least one hardware component (Debates, PDF Page 8 (Paragraph 7), in response to the determination that the current information does not match the construction information: storing, for each of the one or more hardware components in a memory of the RFID tag, the current information that does not match the construction information; loading a limited functionality operating system in the mobile device; and restricting the functionality of at least one of the one or more hardware components).  
Debates fails to explicitly disclose but Bumiller teaches receiving, from the user equipment, a set of hash values generated from component identifiers for a set of hardware components installed within the user equipment (Bumiller, Fig. 3 and Para. [0037], discloses to transmit (at step 308) the generated IMSTI (hash values) to the wireless network 20. Wherein, the IMSTI are generated by performing a hashing algorithm on the obtained hardware identifiers, e.g., an identifier of CPU 106, a serial and type identifier for a hard storage drive forming program memory 108 and/or data memory 110, a communication device type and serial PIN, and/or a WLAN module MAC address identifier, or see also Para. [0047], wherein, a communication device 100 with different SIM card receives or downloads, from wireless network 20, a previously generated IMSTI (i.e., hash values). The previously generated IMSTI results from a hash algorithm which has been previously performed on device component identifiers when another SIM was installed in the communication device 100),
generating a set of authorized hash values from the set of authorized component identifiers associated with the user equipment (Bumiller, Fig. 4 and Para. [0038], discloses to perform (at step 404) a hashing algorithm on the obtained (at step 402) component identifiers of the communication device to generate IMSTI (hash values). Wherein, the hardware components may or may not (i.e., the components may be modified) be the same as those whose identifiers are obtained in step 302, or see also Fig. 6 and Para. [0047], discloses that the program logic module then obtains identifiers of hardware and/or software components of the communication device 100 at step 606. A hashing algorithm is performed based on the obtained identifiers to generate an IMSTI (hash value) at step 608); and 
verifying that the hash value generated from the respective component identifier of the set of component identifiers matches a one of the generated hash values (Bumiller, Fig. 4 and Para. [0039], discloses to compare/match (at step 408) the generated (at step 404) IMSTI (hash value) with the previously generated IMSTI (i.e., the IMSTI read from the SIM card 120a at step 406), or see also Fig. 6 and Para. [0047], discloses that the IMSTI (hash value) received from the wireless network 20 at step 604 is then checked against the IMSTI (hash value) of the communication device 100 calculated at step 608 to see if they match at step 610); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’, with a motivation to permit normal device usage after it is determined whether the newly generated IMSTI (hash value) matches with the previously generated IMSTI (hash value); Bumiller, Para. [0039].

Regarding claim 6, Debates as modified by Bumiller teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates further teaches at least one component identifier of the set of component identifiers comprises a serial number (Debates, PDF Page 3 (Paragraph 5), discloses that the model ID associated with the hardware component 108 may include any identification information, such as a particular model number, product name, serial number), the serial number comprising an International Mobile Equipment Identifier (IMEI) of the user equipment (Debates, PDF Page 2 (2nd-to- the- Last Paragraph), when the selected hardware components are installed and the device is assembled, the manufacturer may encrypt the device's International Mobile Station Equipment Identity (IMEI) with the hardware specific configuration parameters and store the encrypted construction information in the memory of a Radio Frequency Identification (RFID) tag contained in the device).  

Regarding claim 8, Debates as modified by Bumiller teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates further teaches at least one component identifier of the set of component identifiers comprises OEM information corresponding to the hardware component (Debates, PDF Page 2 (Last Paragraph), discloses that the hardware configuration of the original equipment of the device can be verified by comparing the current hardware configuration information with the stored encrypted construction information, and as disclosed in PDF Page 2 (2nd-to- the- Last Paragraph), when the selected hardware components are installed and the device is assembled, the manufacturer may encrypt the device's International Mobile Station Equipment Identity (IMEI) with the hardware specific configuration parameters and store the encrypted construction information in the memory of a Radio Frequency Identification (RFID) tag contained in the device).  

Regarding claim 9, Debates teaches a computer-implemented method for authenticating one or more hardware components of a user equipment, the method comprising (Debates, PDF Page 8 (First Paragraph), discloses method for performing hardware verification of one or more hardware components): 
accessing, from a device authentication service executed on the user equipment, Debates, PDF Page 5 (7th Paragraph), discloses that a radio-frequency identification tag (RFID tag) in the mobile device is queried for construction information for the hardware verification of the hardware components in the mobile device […]. The construction information being the manufacturer identification (ID) 116 and / or the model ID 118 for each of the respective hardware components, and as disclosed in PDF Page 3 (1st Paragraph), functionality of one or more hardware components); 
determining authentication statuses for the individual hardware components of the one or more of hardware components by (Debates, PDF Page 5 (Last Two Paragraphs), discloses to determine whether the current information 134 for each of the hardware components 108 with the construction information 110 for each of the respective hardware components. In implementations, the bootloader compares 130 the manufacturer identifier (ID) and/or the model ID of the construction information 110 with the manufacturer identifier (ID) and/or model ID of the current information 134 for every hardware component 108 to determine if the hardware components are those installed in the manufacture of the device): 
Atty/Agent: Bert E. Bouquetdetecting at least one hardware component of the one or more hardware components for which the respective authentication status indicates that the at least one hardware component is not authenticated (Debates, PDF Page 6 (2nd Paragraph), if the construction information and the current information do not match (i.e., "No" at pos. 308 ), at pos. 312 a message is displayed informing a user that at least one of the hardware components does not match the build information (i.e., indicates that an unauthorized hardware component is installed). For example, the bootloader determines 130 that the construction information 110 and the current one information 134 for a particular hardware component, and initiates the display of a message on the integrated display device 106 indicating that at least one unauthorized hardware component 108 in the mobile device 100 is installed); and 
deactivating, via the device authentication service, the at least one hardware component of the one or more hardware components (Debates, PDF Page 9 (Paragraph 7), wherein one of the hardware components is a device memory and wherein the bootloader restricts access to the device memory in response to a determination that the current information does not match the construction information), such that the user equipment is caused to operate absent the one or more different functionalities associated with the at least one hardware component (Debates, PDF Page 8 (Paragraph 7), in response to the determination that the current information does not match the construction information: storing, for each of the one or more hardware components in a memory of the RFID tag, the current information that does not match the construction information; loading a limited functionality operating system in the mobile device; and restricting the functionality of at least one of the one or more hardware components).  
Debates fails to explicitly disclose but Bumiller teaches accessing, from a device authentication service executed on the user equipment, a set of hash values generated from one or more component identifiers corresponding to one or more hardware components installed within the user equipment (Bumiller, Fig. 3 and Para. [0037], discloses to transmit (at step 308) the generated IMSTI (hash values) to the wireless network 20. Wherein, the IMSTI are generated by performing a hashing algorithm on the obtained hardware identifiers, e.g., an identifier of CPU 106, a serial and type identifier for a hard storage drive forming program memory 108 and/or data memory 110, a communication device type and serial PIN, and/or a WLAN module MAC address identifier, or see also Para. [0047], wherein, a communication device with different SIM card receives or downloads, over wireless network 20, a previously generated IMSTI (i.e., hash values). The previously generated IMSTI results from a hash algorithm which has been previously performed on device component identifiers when another SIM was installed in the communication device 100),
generating a set of authorized hash values from a set of authorized component identifiers stored in association with the user equipment (Bumiller, Fig. 6 and Para. [0047], discloses that the program logic module then obtains identifiers of hardware and/or software components of the communication device 100 at step 606. A hashing algorithm is performed based on the obtained identifiers to generate an IMSTI (hash value) at step 608); and 
verifying whether an individual hash value generated from the respective component identifier matches one of the authorized hash values in the set of the authorized hash values (Bumiller, Fig. 6 and Para. [0047], discloses that the IMSTI (hash value) received from the wireless network 20 at step 604 is then checked against the IMSTI (hash value) of the communication device 100 calculated at step 608 to see if they match at step 610); Serial No.: 16/240,129_4_ Atty Docket No.: TM.P0610US 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’, with a motivation to permit normal device usage after it is determined whether the newly generated IMSTI (hash value) matches with the previously generated IMSTI (hash value); Bumiller, Para. [0047].

Regarding claim 13, Debates as modified by Bumiller teaches the computer-implemented method of claim 9, wherein Debates further teaches the respective component identifier comprises OEM information corresponding to the one or more hardware components (Debates, PDF Page 2 (Last Paragraph), discloses that the hardware configuration of the original equipment of the device can be verified by comparing the current hardware configuration information with the stored encrypted construction information, and as disclosed in PDF Page 2 (2nd-to- the- Last Paragraph), when the selected hardware components are installed and the device is assembled, the manufacturer may encrypt the device's International Mobile Station Equipment Identity (IMEI) with the hardware specific configuration parameters and store the encrypted construction information in the memory of a Radio Frequency Identification (RFID) tag contained in the device).  

Regarding claim 14, Debates as modified by Bumiller teaches the computer-implemented method of claim 9, wherein Debates further teaches the device authentication service is operable to configure the one or more hardware components based at least partially on the respective component identifier (Debates, PDF Page 3 (Paragraph 4), discloses that a user may order and purchase a mobile device (e.g., a mobile phone) having a particular hardware configuration of components. If the mobile device 100 and the particular hardware configuration of components is installed in the device, the design information corresponding to the hardware configuration of the components may be provided 110 stored or encrypted and stored in the device for later access and hardware verification, and as disclosed in PDF Page 4 (Paragraph 4), In addition, the bootloader 130 each of the hardware components 108 query to over the communication bus 132 a current information 134 regarding each of the respective hardware components. The current information 134 usually contains hardware component configuration information of the same type as the design information 110, for example, the manufacturer ID and / or the model ID of each hardware component).  

Regarding claim 15, Debates as modified by Bumiller teaches the computer-implemented method of claim 9, wherein Debates fails to explicitly disclose but Bumiller further teaches further comprising the steps of: transmitting status updates of the user equipment to the telecommunications service provider, wherein the status updates indicate whether or not the one or more hardware components is authenticated (Bumiller, Para. [0039], discloses that mismatch would occur, for example, if the software and/or hardware components of the communication device 100 have been modified so as to provide different identifiers in step 402 for the hashing algorithm performed in step 404. Performance of the hashing algorithm at step 404 would result in a different hash value being generated based on the different identifiers. In addition to displaying an error message in step 412, a corresponding message indicating this error may be transmitted to the wireless network 20 and/or certain operations of the device may be shut down), the status updates comprising the respective component identifier corresponding to the one or more hardware components authenticated (Bumiller, Para. [0037], discloses to transmit the encrypted IMSTI (generated from hardware and/or software component identifiers) to the wireless network 20).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’, with a motivation to transmitting the encrypted IMSTI to the wireless network 20. The wireless network 20 stores the encrypted IMSTI and sends confirmation to the communication device 100 that the SIM configuration indicated by the IMSTI has been accepted or rejected; Bumiller, Para. [0037].
 
Regarding claim 17, Debates teaches a system, comprising (Debates, PDF Page 9 (2nd Paragraph), discloses a system): one or more non-transitory storage mediums configured to provide stored code segments, the one or more non-transitory storage mediums coupled to one or more processors, each configured to execute the code segments and causing the one or more processors to (Debates, PDF Page 6 (Paragraph 8), discloses a device 400 that contains a computer-readable memory 412 which enables data storage, for example, data storage devices that can be accessed by a computer and that can permanently store data and executable instructions, and as disclosed in PDF Page 6 (Paragraph 7), the device also contains one or more processors (e.g., microprocessors, controllers, and the like) and / or a processor and memory system implemented as a one-chip system (SoC) that processes computer-executable instructions): Serial No.: 16/240,129_6_ Atty Docket No.: TM.P0610US 
Atty/Agent: Bert E. Bouquetreceive from rereceive, from a user equipment, Debates, PDF Page 5 (7th Paragraph), discloses that a radio-frequency identification tag (RFID tag) in the mobile device is queried for construction information for the hardware verification of the hardware components in the mobile device […]. The construction information being the manufacturer identification (ID) 116 and / or the model ID 118 for each of the respective hardware components, and as disclosed in PDF Page 3 (1st Paragraph), functionality of one or more hardware components); 
determine authentication statuses for individual hardware components of the one or more hardware components by (Debates, PDF Page 5 (Last Two Paragraphs), discloses to determine whether the current information 134 for each of the hardware components 108 with the construction information 110 for each of the respective hardware components. In implementations, the bootloader compares 130 the manufacturer identifier (ID) and/or the model ID of the construction information 110 with the manufacturer identifier (ID) and/or model ID of the current information 134 for every hardware component 108 to determine if the hardware components are those installed in the manufacture of the device): 
detect at least one hardware component of the one or more hardware components for which the respective authentication status indicates that the at least one hardware component is not authenticated (Debates, PDF Page 6 (2nd Paragraph), if the construction information and the current information do not match (i.e., "No" at pos. 308 ), at pos. 312 a message is displayed informing a user that at least one of the hardware components does not match the build information (i.e., indicates that an unauthorized hardware component is installed). For example, the bootloader determines 130 that the construction information 110 and the current one information 134 for a particular hardware component, and initiates the display of a message on the integrated display device 106 indicating that at least one unauthorized hardware component 108 in the mobile device 100 is installed); and
deactivate the at least one hardware component of the one or more hardware components (Debate, PDF Page 9 (Paragraph 7), wherein one of the hardware components is a device memory and wherein the bootloader restricts access to the device memory in response to a determination that the current information does not match the construction information), such that the user equipment is caused to operate absent the one or more different functionalities associated with the at least one hardware component (Debate, PDF Page 8 (Paragraph 7), in response to the determination that the current information does not match the construction information: storing, for each of the one or more hardware components in a memory of the RFID tag, the current information that does not match the construction information; loading a limited functionality operating system in the mobile device; and restricting the functionality of at least one of the one or more hardware components).  
Debates fails to explicitly disclose but Bumiller teaches receive, from a user equipment, a set of hash values generated from one or more component identifiers corresponding to one or more hardware components installed within the user equipment (Bumiller, Fig. 3 and Para. [0037], discloses to transmit (at step 308) the generated IMSTI (hash values) to the wireless network 20. Wherein, the IMSTI are generated by performing a hashing algorithm on the obtained hardware identifiers, e.g., an identifier of CPU 106, a serial and type identifier for a hard storage drive forming program memory 108 and/or data memory 110, a communication device type and serial PIN, and/or a WLAN module MAC address identifier, or see also Para. [0047], wherein, a communication device with different SIM card receives or downloads a previously generated IMSTI (i.e., hash values)),
generating a set of authorized hash values from a set of authorized component identifiers associated with the user equipment (Bumiller, Fig. 4 and Para. [0038], discloses to perform (at step 404) a hashing algorithm on the obtained (at step 402) component identifiers of the communication device to generate IMSTI (hash values). Wherein, the hardware components may or may not (i.e., the components may be modified) be the same as those whose identifiers are obtained in step 302, or see also Fig. 6 and associated Para. [0046-0048], for performing a hashing algorithm on the obtained component identifiers and checking routine for a device having different SIM cards within wireless network 20); and 
verifying that the hash value generated from the respective component identifier of the one or more component identifiers matches one of the generated hash values in the set of authorized hash values (Bumiller, Fig. 4 and Para. [0039], discloses to compare/match (at step 408) the generated (at step 404) IMSTI (hash value) with the previously generated IMSTI (i.e., the IMSTI read from the SIM card 120a at step 406), or see also Fig. 6 and associated Para. [0046-0048], for performing a hashing algorithm on the obtained component identifiers and checking routine for a device having different SIM cards within wireless network 20); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’, with a motivation to permit normal device usage after it is determined whether the newly generated IMSTI (hash value) matches with the previously generated IMSTI (hash value); Bumiller, Para. [0039].

Regarding claim 19, Debates as modified by Bumiller teaches the of claim 17, wherein Debates further teaches determining authentication statuses comprises accessing a network record using the respective component identifier to obtain authentication data (Debates, PDF Page 4 (Paragraph 3), discloses that the bootloader 130 can with the RFID tag 112 communicate and query this (e.g., via the RFID reader 120 or the communication bus 132 ) to the construction information 110 for the hardware verification of the hardware components 108 in the mobile device, and as disclosed in PDF Page 4 (Paragraph 4), in addition, the bootloader 130 each of the hardware components 108 query to over the communication bus 132 a current information 134 regarding each of the respective hardware components. The current information 134 usually contains hardware component configuration information of the same type as the design information 110 , for example, the manufacturer ID and / or the model ID of each hardware component, including identification information), and comparing the respective component identifier with the authentication data (Debates, PDF Page 4 (Paragraph 5), discloses that the boot loader 130 the construction information 110 with the current one information 134 for each of the respective hardware components 108 and may execute various instructions based on whether the current information matches the construction information and based on the result of the comparison. For example, the boot loader 130 determine that the current information 134 a hardware component 108 with the construction information 110 for the hardware component and can be the loading of the operating system 128 for unrestricted functionality in the mobile device 100 initiate).  

Regarding claim 20, Debates as modified by Bumiller teaches the system of claim 17, wherein Debates fails to explicitly disclose but Bumiller further teaches the one or more processors are further caused to communicate a status update indicating that the at least one hardware component of the user equipment is authenticated to a telecommunications service provider, and the status updates are communicated to the telecommunications service provider on a scheduled basis (Bumiller, Para. [0039], discloses that mismatch would occur, for example, if the software and/or hardware components of the communication device 100 have been modified so as to provide different identifiers in step 402 for the hashing algorithm performed in step 404. Performance of the hashing algorithm at step 404 would result in a different hash value being generated based on the different identifiers. In addition to displaying an error message in step 412, a corresponding message indicating this error may be transmitted to the wireless network 20), the status updates comprising the respective component identifier and an integrated circuit card identity (ICCID) corresponding to a subscriber identity module (SIM) card of the user equipment (Bumiller, Para. [0037 and 0047], discloses to transmit the encrypted IMSTI (generated from hardware and/or software component identifiers) to the wireless network 20, and as disclosed in Para. [0047], the newly installed SIM card of the device 100 transmits a validation request to the wireless network 20); and upon failure to transmit the status updates on the scheduled basis, disabling the one or more functionalities of the user equipment (Bumiller, Para. [0039], discloses that, in addition to displaying an error message in step 412, a corresponding message indicating this error may be transmitted to the wireless network 20 and/or certain operations of the mobile communication device ( of Fig. 2A) may be shut down).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Debates’, with a motivation to transmitting the encrypted IMSTI to the wireless network 20. The wireless network 20 stores the encrypted IMSTI and sends confirmation to the communication device 100 that the SIM configuration indicated by the IMSTI has been accepted or rejected; Bumiller, Para. [0037].

Claims 2, 4-5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Debates as modified by Bumiller, as applied above, in view of Aissi; Selim (US 2014/0066015 A1), hereinafter (Aissi).

Regarding claim 2, Debates as modified by Bumiller teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates as modified by Bumiller fails to explicitly disclose but Aissi teaches the component identifier includes an embedded UICC identity (EID) corresponding to an embedded UICC (eUICC) of the user equipment (Aissi, Para. [0038], discloses a “subscriber identity/identification module” (SIM) is an example of a trusted execution environment. The SIM is commonly used to securely store the international mobile subscriber identity (IMSI) and the related key used to identify and authenticate subscribers on mobile devices. A SIM circuit is embedded into a removable plastic card. This plastic card is called “SIM card' and can be transferred between different mobile devices. A SIM card is an example of a trusted execution environment, however, other variations of a SIM card, such as a universal integrate circuit card (UICC) may be interchangeably used herein, without departing from the scope of the invention.).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Debates’ as modified by ‘Bumiller’, with a motivation wherein the component identifier includes an embedded UICC identity (EID) corresponding to an embedded UICC (eUICC) of the user equipment, as taught by Aissi, in order to verify the integrity of mobile device to ensure the mobile device is in a trusted State.; Aissi, Para. [0061].

Regarding claim 4, Debates as modified by Bumiller teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates as modified by Bumiller fails to explicitly disclose but Aissi teaches the data store comprises an equipment identity register (EIR) (Aissi, Para. [0074], discloses that the device integrity check 308 may involve reading a set of attestation values from attestation registers (i.e., EIR) maintained by the Root of Trust of mobile device 350 if such is available. Each attestation register may correspond to a component of mobile device 350 (e.g., any one of hardware components, firmware components, operating system components, virtual machine monitor, existing applications, etc.)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Debates’ as modified by ‘Bumiller’, with a motivation wherein the data store comprises an equipment identity register (EIR), as taught by Aissi, in order to indicate/verify the integrity of the respective hardware components; Aissi, Para. [0077].

Regarding claim 5, Debates as modified by Bumiller teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates as modified by Bumiller fails to explicitly disclose but Aissi teaches at least one component identifier of the set of component identifiers comprises a group component identifier (Aissi, Para. [0074], discloses that the device integrity check 308 may involve reading a set of attestation values from attestation registers maintained by the Root of Trust of mobile device 350 if such is available. Each attestation register may correspond to a component of mobile device 350 (e.g., any one of hardware components, firmware components, operating system components, virtual machine monitor, existing applications, etc.). In some embodiments, each attestation register can correspond to a group of components, and/or as disclosed in Para. [0079], wherein an attestation register corresponds to a group of components, the value (i.e., a group component identifier) stored in the attestation register can be a hash of the attestation values of the corresponding components in the group).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Debates’ as modified by ‘Bumiller’, with a motivation wherein at least one component identifier of the set of component identifiers comprises a group component identifier, as taught by Aissi, in order to indicate/verify the integrity of the respective hardware components; Aissi, Para. [0077].

Regarding claim 7, Debates as modified by Bumiller teaches the one or more non-transitory computer-readable media of claim 1, wherein Debates as modified by Bumiller fails to explicitly disclose but Aissi teaches at least one component identifier of the set of Serial No.: 16/240,129_3_Atty Docket No.: TM.P0610USAtty/Agent: Bert E. Bouquetcomponent identifiers corresponds to an account identifier of an account associated with the user equipment (Aissi, Para. [0044], discloses an enrollment process of registering a mobile device for a service such that the service can be accessed from the mobile device. In some instances, a user may have an existing account with a service provider, but may not be able to access the service from the user's mobile device unless the mobile device is enrolled with the service provider, and/or see also Para. [0089], discloses a PIN (i.e., account identifier of an account) used for unlocking mobile device 350).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Debates’ as modified by ‘Bumiller’, with a motivation wherein the component identifier corresponds to an account identifier of an account associated with the user equipment, as taught by Aissi, in order to verify that the user is the authorized user of mobile device; Aissi, Para. [0089].

Regarding claim 10, Debates as modified by Bumiller teaches the computer-implemented method of claim 9, wherein Debates as modified by Bumiller fails to explicitly disclose but Aissi teaches the one or more hardware components comprise a subscriber identity module (SIM) card and the respective component identifier comprises an integrated circuit card identity (ICCID) corresponding to the SIM card (Aissi, Para. [0038], discloses a “subscriber identity/identification module” (SIM) is an example of a trusted execution environment. The SIM is commonly used to securely store the international mobile subscriber identity (IMSI) and the related key used to identify and authenticate subscribers on mobile devices. A SIM circuit is embedded into a removable plastic card. This plastic card is called “SIM card' and can be transferred between different mobile devices. A SIM card is an example of a trusted execution environment, however, other variations of a SIM card, such as a universal integrate circuit card (UICC) may be interchangeably used herein, without departing from the scope of the invention. And as disclosed in Para. [0115], wherein the integrity of the hardware configuration of the mobile device is determined. This may include determining what hardware components (e.g., secure element, SIM card, etc.) are installed on the mobile device. Serial numbers, issuer/manufacturer identification numbers, or other hardware component identifier or unique numbers stored or implemented in the hardware components can be read and verified).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Debates’ as modified by ‘Bumiller’, with a motivation wherein the one or more hardware components comprise a subscriber identity module (SIM) card and the respective component identifier comprises an integrated circuit card identity (ICCID) corresponding to the SIM card, as taught by Aissi, in order to verify the integrity of mobile device to ensure the mobile device is in a trusted State.; Aissi, Para. [0061].

Regarding claim 11, Debates as modified by Bumiller teaches the computer-implemented method of claim 9, wherein Debates as modified by Bumiller fails to explicitly disclose but Aissi teaches the respective component identifier comprises at least one group component identifier that includes a set of component identifiers, each of the set of component identifiers corresponding to a unique hardware component of the user equipment (Aissi, Para. [0074], discloses that the device integrity check 308 may involve reading a set of attestation values from attestation registers maintained by the Root of Trust of mobile device 350 if such is available. Each attestation register may correspond to a component of mobile device 350 (e.g., any one of hardware components, firmware components, operating system components, virtual machine monitor, existing applications, etc.). In some embodiments, each attestation register can correspond to a group of components, and/or as disclosed in Para. [0079], wherein an attestation register corresponds to a group of components, the value (i.e., a group component identifier) stored in the attestation register can be a hash of the attestation values of the corresponding components in the group).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Debates’ as modified by ‘Bumiller’, with a motivation wherein the respective component identifier comprises at least one group component identifier that includes a set of component identifiers, each of the set of component identifiers corresponding to a unique hardware component of the user equipment, as taught by Aissi, in order to indicate/verify the integrity of the respective hardware components; Aissi, Para. [0077].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496